Ireland, J.
(concurring, with whom Sosman, J., joins). While I agree with the majority opinion, I write separately to express my deep concerns about its practical consequences. Indeed, as the dissent asserts, our decision may “seriously impede the prosecution of dangerous and violent juvenile offender!]” cases. Post at 524. However, given our analysis and rules of statutory interpretation, I believe we are constrained to reach the conclusion we reach. Accordingly, I urge and invite the Legislature to address this obvious oversight immediately.